EXHIBIT 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 10, 2004, by
and among EPIQ Systems, Inc., a Missouri corporation, with headquarters located
at 501 Kansas Avenue, Kansas City, Kansas 66105 (the “Company”), and the
investors listed on the Schedule of Buyers attached hereto (each, a “Buyer” and
collectively, the “Buyers”).

 

WHEREAS:

 

A.                                   In connection with the Securities Purchase
Agreement by and among the parties hereto dated as of as of the date hereof (the
“Securities Purchase Agreement”), the Company has agreed, upon the terms and
subject to the conditions of the Securities Purchase Agreement, to issue and
sell on the date hereof to each Buyer convertible notes of the Company (the
“Notes”) which shall be convertible into shares of the Company’s common stock,
par value $.01 per share (the “Common Stock”) (as converted, the “Conversion
Shares”) in accordance with the terms of the Notes;

 

B.                                     To induce the Buyers to execute and
deliver the Securities Purchase Agreement, the Company has agreed to provide
certain registration rights under the Securities Act of 1933, as amended, and
the rules and regulations thereunder, or any similar successor statute
(collectively, the “1933 Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

1.                                       Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

a.                                       “Business Day” means any day other than
Saturday, Sunday or any other day on which commercial banks in The City of New
York are authorized or required by law to remain closed.

 

b.                                      “Investor” means a Buyer, any transferee
or assignee thereof to whom a Buyer assigns its rights under this Agreement and
who agrees to become bound by the provisions of this Agreement in accordance
with Section 9 and any transferee or assignee thereof to whom a transferee or
assignee assigns its rights under this Agreement and who agrees to become bound
by the provisions of this Agreement in accordance with Section 9.

 

c.                                       “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and governmental or any department or agency
thereof.

 

d.                                      “register,” “registered,” and
“registration” refer to a registration effected by preparing and filing one or
more Registration Statements (as defined below) in compliance with the 1933 Act
and pursuant to Rule 415 under the 1933 Act or any successor rule providing for
offering securities on a continuous or delayed basis (“Rule 415”), and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the United States Securities and Exchange Commission (the “SEC”).

 

1

--------------------------------------------------------------------------------


 

e.                                       “Registrable Securities” means (i) the
Notes, (ii) the Conversion Shares issued or issuable upon conversion of all of
the Notes, (iii) any shares of capital stock issued or issuable with respect to
the Notes or the Conversion Shares as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise, without
regard to any limitations on conversions of the Notes, and (iv) any shares of
capital stock of any entity issued in respect of the capital stock referenced in
the immediately preceding clauses (i), (ii) and (iii) as a result of a merger,
consolidation, sale of assets, sale or exchange of capital stock or other
similar transaction; provided, that the Notes and the Conversion Shares will
cease to be Registrable Securities at such time as they have been sold under a
Registration Statement or pursuant to Rule 144 under the 1933 Act or such time
as they are eligible to be sold pursuant to Rule 144(k).

 

f.                                         “Registration Period” means the
period between the date of this Agreement and the earliest of (i) the second
anniversary of the date of this Agreement or (ii) the date on which all of the
Registrable Securities have been sold by the Investors under a Registration
Statement or pursuant to Rule 144, or otherwise.

 

f.                                         “Registration Statement” means a
registration statement or registration statements of the Company filed under the
1933 Act covering the Registrable Securities.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

 

2.                                       Registration.

 

a.                                       Mandatory Registration.  The Company
shall use its reasonable best efforts to prepare, and, as soon as practicable
but in no event later than 30 days after the date hereof (the “Filing
Deadline”), file with the SEC a Registration Statement on Form S-3 covering the
resale of all of the Registrable Securities.  In the event that Form S-3 is
unavailable for such a registration, the Company shall use such other form as is
available for such a registration, subject to the provisions of Section 2(d). 
The Registration Statement prepared pursuant hereto shall register the
Registrable Securities for resale, including the Notes and at least 100% of the
number of shares of Common Stock issuable upon conversion of the Notes, subject
to adjustment as provided in Section 2(e), and shall contain the “Selling
Securityholders” section and “Plan of Distribution” attached hereto as Annex I. 
Each Buyer confirms the accuracy such Buyer’s information set forth in Annex I
and that such Buyer is aware of SEC Telephone Interpretation A. 65 (July 1997). 
The Company shall use its reasonable best efforts to have the Registration
Statement declared effective by the SEC as soon as practicable, but in no event
later than the date which is 120 days after the date hereof (the “Effectiveness
Deadline”).

 

b.                                      Allocation of Registrable Securities. 
The initial number of Registrable Securities included in any Registration
Statement and each increase in the number of Registrable Securities included
therein pursuant to Section 2(e) shall be allocated pro rata among the Investors
based on the number of Registrable Securities held by each Investor at the time
the Registration Statement covering such initial number of Registrable
Securities or increase thereof is declared effective by the SEC.  In the event
that an Investor sells or otherwise transfers any of such Investor’s Registrable
Securities, each transferee shall be allocated a pro rata portion of the then
remaining number of Registrable Securities included in such Registration
Statement for such transferor.  Any shares of Common Stock included in a
Registration Statement and which remain allocated to any Person which ceases to
hold any Registrable Securities covered by such Registration Statement shall be
allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement.  In no event shall the Company include any securities

 

2

--------------------------------------------------------------------------------


 

other than Registrable Securities on any Registration Statement without the
prior written consent of Buyers holding at least a majority of the Registrable
Securities.

 

c.                                       Legal Counsel.  Subject to Section 5
hereof, the Investors holding at least a majority of the Registrable Securities
shall have the right to select one legal counsel to review and oversee any
registration pursuant to this Section 2 (“Legal Counsel”), which shall be
Schulte Roth & Zabel LLP or such other counsel as thereafter designated by the
holders of at least a majority of the Registrable Securities.  The Company and
Legal Counsel shall reasonably cooperate with each other in performing the
Company’s obligations under this Agreement.

 

d.                                      Ineligibility for Form S-3.  In the
event that Form S-3 is not available for the registration of the resale of
Registrable Securities hereunder, the Company shall (i) register the resale of
the Registrable Securities on another appropriate form reasonably acceptable to
the holders of at least a majority of the Registrable Securities and (ii)
undertake to register the Registrable Securities on Form S-3 as soon as such
form is available, provided that the Company shall maintain the effectiveness of
the Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.

 

e.                                       Sufficient Number of Shares
Registered.  In the event the number of shares available under a Registration
Statement filed pursuant to Section 2(a) is insufficient to cover all of the
Registrable Securities required to be covered by such Registration Statement or
an Investor’s allocated portion of the Registrable Securities pursuant to
Section 2(b), the Company shall amend the applicable Registration Statement, or
file a new Registration Statement (on the short form available therefor, if
applicable), or both, so as to cover at least 100% of the number of such
Conversion Shares as of the trading day immediately preceding the date of the
filing of such amendment or new Registration Statement, in each case, as soon as
practicable, but in any event not later than thirty (30) days after the Company
becomes aware of the necessity therefor arises (excluding any applicable
Allowable Grace Period).  The Company shall use its reasonable best efforts to
cause such amendment and/or new Registration Statement to become effective as
soon as practicable following the filing thereof.  For purposes of the foregoing
provision, the number of shares available under a Registration Statement shall
be deemed “insufficient to cover all of the Registrable Securities” if at any
time the number of shares of Common Stock available for resale under such
Registration Statement is less than 100% of the number of Conversion Shares
issued and issuable upon conversion of the Notes.  The calculation set forth in
the foregoing sentence shall be made without regard to any limitations on the
conversion of the Notes and such calculation shall assume that the Notes are
convertible into shares of Common Stock, assuming the initial outstanding
principal amount of the Notes remains outstanding through the scheduled maturity
date and assuming no conversions or redemptions of the Notes prior to the
scheduled maturity date, are issuable at the then prevailing the Conversion Rate
(as defined in the Notes ).

 

f.                                         Effect of Failure to File and Obtain
and Maintain Effectiveness of Registration Statement.  If (i) a Registration
Statement covering all the Registrable Securities required to be covered thereby
and required to be filed by the Company pursuant to this Agreement is (A) not
filed with the SEC on or before the Filing Deadline (a “Filing Failure”) or (B)
not declared effective by the SEC on or before the Effectiveness Deadline (an
“Effectiveness Failure”) or (ii) on any day after such Registration Statement
has been declared effective by the SEC sales of all the Registrable Securities
required to be included on such Registration Statement cannot be made (other
than during an Allowable Grace Period (as defined in Section 3(r)) pursuant to
such Registration Statement (including, without limitation, because of a failure
to keep such Registration Statement effective, to disclose such information as
is necessary for sales to be made pursuant to such Registration Statement or to
register sufficient shares of Common Stock)(a “Maintenance Failure”), then, as
partial relief for the damages to any holder by reason of any such delay in or
reduction of its ability to sell the underlying shares of Common Stock

 

3

--------------------------------------------------------------------------------


 

(which remedy shall not be exclusive of any other remedies available at law or
in equity), the Company shall pay to each holder of Notes relating to such
Registration Statement:  on the earlier of the last day of each 30 day period
after a Filing Failure, an Effectiveness Failure and the initial day of a
Maintenance Failure, as the case may be until such event is cured, or on the
tenth Business Day after any such Filing Failure, Effectiveness Failure or
Maintenance Failure is cured, an amount in cash equal to the product of (i) the
aggregate Principal (as defined in the Notes) of such Investor’s Notes
convertible into Conversion Shares included in such Registration Statement (to
the extent that such Conversion Shares have not been sold) multiplied by (ii)
0.015, provided, however, that such payment shall apply on a pro-rata basis for
any portion of a 30 day period prior to the cure of a Filing Failure,
Effectiveness Failure or Maintenance Failure as applicable.  The payments to
which a holder shall be entitled pursuant to this Section 2(f) are referred to
herein as “Registration Delay Payments” and shall cease to accrue upon
termination of the Registration Period.  Registration Delay Payments shall be
paid on the earlier of (I) the last day of the calendar month during which such
Registration Delay Payments are incurred and (II) the third Business Day after
the event or failure giving rise to the Registration Delay Payments is cured. 
In the event the Company fails to make any Registration Delay Payments pursuant
to this Section 2(f) in a timely manner, such Registration Delay Payments shall
bear interest at the rate of 1.5% per month, or such lower maximum amount as is
permitted by law, (prorated for partial months) until paid in full.

 

3.                                       Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(d) or 2(e), the Company will use its best
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:

 

a.                                       The Company shall submit to the SEC,
within two Business Days after the Company learns that no review of a particular
Registration Statement will be made by the staff of the SEC or that the staff of
the SEC has no further comments on a particular Registration Statement, as the
case may be, a request for acceleration of effectiveness of such Registration
Statement to a time and date not later than 48 hours after the submission of
such request.  The Company shall keep each Registration Statement effective
pursuant to Rule 415 at all times until the expiration of the Registration
Period.  The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading.

 

b.                                      The Company shall prepare and file with
the SEC such amendments (including post-effective amendments) and supplements to
a Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the 1933 Act, as may be necessary to keep such Registration
Statement effective at all times during the Registration Period, and, during
such period, comply with the provisions of the 1933 Act with respect to the
disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement.  In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Securities
Exchange Act of 1934, as amended (the “1934 Act”), the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC on the
same day on which the 1934 Act report is filed which created the requirement for
the Company to amend or supplement such Registration Statement.

 

4

--------------------------------------------------------------------------------


 

c.                                       The Company shall permit Legal Counsel
to review and comment upon (i) a Registration Statement at least three (3)
Business Days prior to its filing with the SEC and (ii) all amendments and
supplements to all Registration Statements (except for reports incorporated by
reference into the Registration Statement) within a reasonable number of days
prior to their filing with the SEC.  The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably withheld.  The Company shall furnish to Legal Counsel,
without charge, (i) copies of any correspondence from the SEC or the staff of
the SEC to the Company or its representatives relating to any Registration
Statement, (ii) promptly after the same is prepared and filed with the SEC, one
copy of any Registration Statement and any amendment(s) thereto, including
financial statements and schedules, all documents, including exhibits if
reasonably requested by the Investor, incorporated therein by reference, if
requested by an Investor and not otherwise available on the EDGAR system, and
all other exhibits and (iii) upon the effectiveness of any Registration
Statement, one copy of the prospectus included in such Registration Statement
and all amendments and supplements thereto.  The Company shall reasonably
cooperate with Legal Counsel in performing the Company’s obligations pursuant to
this Section 3.

 

d.                                      The Company shall furnish to each
Investor whose Registrable Securities are included in any Registration
Statement, without charge, (i) promptly after the same is prepared and filed
with the SEC, at least one copy of such Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents, including exhibits, incorporated therein by reference, if requested
by an Investor and not otherwise available on the EDGAR system, all other
exhibits if reasonably requested by the Investor and each preliminary
prospectus, (ii) upon the effectiveness of any Registration Statement, ten (10)
copies of the prospectus included in such Registration Statement and all
amendments and supplements thereto (or such other number of copies as such
Investor may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as such Investor may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities owned by such Investor.

 

e.                                       The Company shall use its reasonable
best efforts to (i) register and qualify, unless an exemption from registration
and qualification applies, the resale by Investors of the Registrable Securities
covered by a Registration Statement under such other securities or “blue sky”
laws of such jurisdictions in the United States as the Investor may reasonably
request, (ii) prepare and file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction. 
The Company shall promptly notify Legal Counsel and each Investor who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.  The blue sky
registration requirements of this paragraph (e) with respect to the Notes
applies only with respect to resales of the Notes in minimum denominations of
$3,000,000 and if an exemption from registration or qualification for resales in
such minimum denominations is not available.

 

5

--------------------------------------------------------------------------------


 

f.                                         The Company shall notify Legal
Counsel and each Investor in writing of the happening of any event, as promptly
as practicable after becoming aware of such event, as a result of which the
prospectus included in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading (provided
that in no event shall such notice contain any material, nonpublic information),
and, subject to Section 3(r), promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and deliver
ten (10) copies of such supplement or amendment to Legal Counsel and each
Investor (or such other number of copies as Legal Counsel or such Investor may
reasonably request).  The Company shall also promptly notify Legal Counsel and
each Investor in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, and when a Registration Statement or
any post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and each Investor by facsimile
on the same day of such effectiveness and by overnight mail), (ii) of any
request by the SEC for amendments or supplements to a Registration Statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate.

 

g.                                      The Company shall use its reasonable
best efforts to prevent the issuance of any stop order or other suspension of
effectiveness of a Registration Statement, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
and, if such an order or suspension is issued, to obtain the withdrawal of such
order or suspension at the earliest possible moment and to notify Legal Counsel
and each Investor who holds Registrable Securities being sold of the issuance of
such order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

 

h.                                      If any Investor is required under
applicable securities law to be described in the Registration Statement as an
underwriter, at the reasonable request of such Investor, the Company shall
furnish to such Investor, on the date of effectiveness of the Registration
Statement and thereafter from time to time on such dates as an Investor may
reasonably request (i) a letter, dated such date, from the Company’s independent
certified public accountants in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to such Investors, and (ii) an opinion, dated as of
such date, of counsel representing the Company for purposes of such Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, addressed to such Investor.

 

i.                                          Upon the written request of any
Investor of holding at least 20% of the Registrable Securities and delivery of
the written advice (in form reasonably acceptable to the Company) of Legal
Counsel that the Investor is or is reasonably likely to be considered a
statutory underwriter with respect to any proposed resale of the Conversion
Shares pursuant to the Registration Statement, the Company shall make available
for inspection by (i) such Investor, (ii) Legal Counsel and (iii) one firm of
accountants or other agents retained by such Investor (collectively, the
“Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company’s officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector shall
agree in writing (in a form reasonably acceptable to the Company) to hold in
strict confidence and shall not make any disclosure (except to an Investor) or
use of any Record or other information which the Company determines in good
faith to be confidential, and of which determination the Inspectors are so
notified, unless (a) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in any Registration Statement or is otherwise
required under the 1933 Act, (b) the release of such Records is ordered pursuant
to a final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the

 

6

--------------------------------------------------------------------------------


 

information in such Records has been made generally available to the public
other than by disclosure in violation of this or any other agreement of which
the Inspector has knowledge.  Each Investor agrees that it shall, upon learning
that disclosure of such Records is sought in or by a court or governmental body
of competent jurisdiction or through other means, give prompt notice to the
Company and allow the Company, at its expense, to undertake appropriate action
to prevent disclosure of, or to obtain a protective order for, the Records
deemed confidential.  Nothing herein (or in any other confidentiality agreement
between the Company and any Investor) shall be deemed to limit the Investors’
ability to sell Registrable Securities in a manner which is otherwise consistent
with applicable laws and regulations.

 

j.                                          The Company shall hold in confidence
and not make any disclosure of information concerning an Investor provided to
the Company unless (i) disclosure of such information is necessary to comply
with federal or state securities laws or applicable rules and regulations of
NASDAQ or any other relevant market or exchange, (ii) the disclosure of such
information is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction, or (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement of which the Company has knowledge.  The
Company agrees that it shall, upon learning that disclosure of such information
concerning an Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to
such Investor and allow such Investor, at the Investor’s expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, such information.

 

k.                                       The Company shall use its reasonable
best efforts either to (i) cause all the Registrable Securities covered by a
Registration Statement to be listed on each securities exchange on which
securities of the same class or series issued by the Company are then listed, if
any, if the listing of such Registrable Securities is then permitted under the
rules of such exchange, or (ii) secure designation and quotation of all the
Conversion Shares covered by a Registration Statement on The Nasdaq National
Market, or (iii) if, despite the Company’s reasonable best efforts to satisfy
the preceding clause (ii), the Company is unsuccessful in satisfying the
preceding clause (ii), to secure the inclusion for quotation on The Nasdaq
SmallCap Market for such Conversion Shares, and, without limiting the generality
of the foregoing, to use its reasonable best efforts to arrange for at least two
market makers to register with the National Association of Securities Dealers,
Inc. as such with respect to such Conversion Shares.  The Company shall pay all
fees and expenses in connection with satisfying its obligation under this
Section 3(k).

 

l.                                          The Company shall cooperate with the
Investors who hold Registrable Securities being offered and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Investors may
reasonably request and registered in such names as the Investors may request.

 

m.                                    If requested by an Investor, the Company
shall (i) as soon as practicable incorporate in a prospectus supplement or
post-effective amendment such information as an Investor reasonably requests to
be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) as soon as practicable make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) as soon as practicable,

 

7

--------------------------------------------------------------------------------


 

supplement or make amendments to any Registration Statement if reasonably
requested by an Investor holding any Registrable Securities.

 

n.                                      The Company shall use its best efforts
to cause the Registrable Securities covered by a Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable
Securities.

 

o.                                      The Company shall make generally
available to its security holders as soon as practical, but not later than
ninety (90) days after the close of the period covered thereby, an earnings
statement (in form complying with, and in the manner provided by, the provisions
of Rule 158 under the 1933 Act) covering a twelve-month period beginning not
later than the first day of the Company’s fiscal quarter next following the
effective date of a Registration Statement.

 

p.                                      The Company shall otherwise use its
reasonable best efforts to comply with all applicable rules and regulations of
the SEC in connection with any registration hereunder.

 

q.                                      Within two (2) Business Days after a
Registration Statement which covers Registrable Securities is ordered effective
by the SEC, the Company shall deliver, and shall cause legal counsel for the
Company to deliver, to the transfer agent for such Registrable Securities (with
copies to the Investors whose Registrable Securities are included in such
Registration Statement) confirmation that such Registration Statement has been
declared effective by the SEC in the form attached hereto as Exhibit A.

 

r.                                         Notwithstanding anything to the
contrary herein, at any time after the Registration Statement has been declared
effective by the SEC, the Company may delay the disclosure of material
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors of the Company,
in the best interest of the Company (a “Grace Period”); provided, that the
Company shall promptly (i) notify the Investors in writing of the existence of
material non-public information giving rise to a Grace Period (provided that in
each notice the Company will not disclose the content of such material
non-public information to the Investors), the date on which the Grace Period
will begin, and the fact that the use of the Registration Statement has been
suspended, and (ii) notify the Investors in writing of the date on which the
Grace Period ends and that the use of the Registration Statement may be resumed;
and, provided further, that no Grace Period shall exceed twenty (20) consecutive
days and during any three hundred sixty five (365) day period such Grace Periods
shall not exceed an aggregate of forty-five (45) days and the first day of any
Grace Period must be at least two (2) trading days after the last day of any
prior Grace Period (each, an “Allowable Grace Period”).  For purposes of
determining the length of a Grace Period above, the Grace Period shall begin on
and include the date the Investors receive the notice referred to in clause (i)
and shall end on and include the later of the date the Investors receive the
notice referred to in clause (ii) and the date referred to in such notice. 
During the period of any Allowable Grace Period, the provisions of Section 3(f)
hereof shall not be applicable and the use of the Registration Statement shall
be suspended.  Upon expiration of the Grace Period, the Company shall again be
bound by the first sentence of Section 3(f) with respect to the information
giving rise thereto unless such material non-public information is no longer
applicable.  Notwithstanding anything to the contrary, the Company shall cause
its transfer agent to deliver unlegended shares of Common Stock to a transferee
of an Investor in accordance with the terms of the Securities Purchase Agreement
in connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale, and delivered a copy of the
prospectus included as part of the applicable Registration Statement, prior to
the Investor’s receipt of the notice of a Grace Period and for which the
Investor has not yet settled.

 

8

--------------------------------------------------------------------------------


 

4.                                       Obligations Of The Investors.

 

a.                                       At least five (5) Business Days prior
to the first anticipated filing date of a Registration Statement, the Company
shall notify each Investor in writing of the information the Company requires
from each such Investor if such Investor elects to have any of such Investor’s
Registrable Securities included in such Registration Statement.  It shall be a
condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Investor that such Investor shall furnish, in a
manner consistent with the last sentence of this Section 4(a), to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.  All such information
provided to the Company by an Investor pursuant to the prior sentence shall be
in writing, and such writing shall expressly acknowledge that the information is
being provided for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto.  Other than the
initial Buyers under the Securities Purchase Agreement, the Company will not be
obligated to include the Registrable Securities held by any other Investor in
the Registration Statement until such time as such Investor confirms in writing
to the Company all information concerning the Investor required by the Company,
in its reasonable determination, to be included in the Registration Statement or
any prospectus forming a part thereof and confirms to the Company the accuracy
of that information.

 

b.                                      Each Investor, by such Investor’s
acceptance of the Registrable Securities, agrees to cooperate with the Company
as reasonably requested by the Company in connection with the preparation and
filing of any Registration Statement hereunder, unless such Investor has
notified the Company in writing of such Investor’s election to exclude all of
such Investor’s Registrable Securities from such Registration Statement.

 

c.                                       Each Investor agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 3(g) or the first sentence of 3(f), such Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement(s) covering such Registrable Securities until such
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(g) or the first sentence of 3(f) or receipt of notice
that no supplement or amendment is required.  Notwithstanding anything to the
contrary, the Company shall cause its transfer agent to deliver unlegended
shares of Common Stock to a transferee of an Investor in accordance with the
terms of the Securities Purchase Agreement in connection with any sale of
Registrable Securities with respect to which an Investor has entered into a
contract for sale prior to the Investor’s receipt of a notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f) and for which the Investor has not yet settled.

 

5.                                       Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions
(which shall be borne by the Investors), incurred in connection with the
performance of the Company’s obligations hereunder and under the transactions
contemplated hereby, including registrations, filings or qualifications pursuant
to Sections 2 and 3, including, without limitation, all registration, listing
and qualifications fees, printers and accounting fees, and fees and
disbursements of counsel for the Company shall be paid by the Company.  The
Company shall also reimburse the Investors for the fees and disbursements of
Legal Counsel in connection with registration, filing or qualification pursuant
to Sections 2 and 3 of this Agreement which amount shall be limited to $10,000
for the Registration Statement.

 

9

--------------------------------------------------------------------------------


 

6.                                       Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

a.                                       To the fullest extent permitted by law,
the Company will, and hereby does, indemnify, hold harmless and defend each
Investor, the directors, officers, partners, employees, agents, representatives
of, and each Person, if any, who controls any Investor within the meaning of the
1933 Act or the 1934 Act (each, an “Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement or expenses, joint or
several (collectively, “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon:  (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made by the Company in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered (“Blue Sky
Filing”), or the omission or alleged omission to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus if used prior to the effective date of
such Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other law, including, without limitation, any state securities
law, or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities pursuant to a Registration Statement or (iv) any material
violation of this Agreement (the matters in the foregoing clauses (i) through
(iv) being, collectively, “Violations”).  Subject to Section 6(c), the Company
shall reimburse the Indemnified Persons, promptly as such expenses are incurred
and are due and payable, for any legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim. 
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a):  (w) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person for such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(d); (x) with respect to any
preliminary prospectus, shall not inure to the benefit of any such Indemnified
Person from whom the Person asserting any such Claim purchased the Registrable
Securities that are the subject thereof (or to the benefit of any Person
controlling such Person) if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected in the prospectus, as then
amended or supplemented, and if such prospectus was timely made available by the
Company pursuant to Section 3(d), and the Indemnified Person was promptly
advised in writing not to use the incorrect prospectus prior to the use giving
rise to a violation and such Indemnified Person, notwithstanding such advice,
used it or failed to deliver the correct prospectus as required by the 1933 Act
and such correct prospectus was timely made available pursuant to Section 3(d);
(y) shall not be available to the extent such Claim is based on a failure of the
Investor to deliver or to cause to be delivered the prospectus made available by
the Company, including a corrected prospectus, if such prospectus or corrected
prospectus was timely made available by the Company pursuant to Section 3(d);
and (z) shall not apply to amounts paid in settlement of any Claim if

 

10

--------------------------------------------------------------------------------


 

such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld or delayed.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9.

 

b.                                      In connection with any Registration
Statement in which an Investor is participating, each such Investor agrees to
severally and not jointly indemnify, hold harmless and defend, to the same
extent and in the same manner as is set forth in Section 6(a), the Company, each
of its directors, each of its officers who signs the Registration Statement and
each Person, if any, who controls the Company within the meaning of the 1933 Act
or the 1934 Act (each, an “Indemnified Party”), against any Claim or Indemnified
Damages to which any of them may become subject, under the 1933 Act, the 1934
Act or otherwise, insofar as such Claim or Indemnified Damages arise out of or
are based upon:  (y) any Violation, in each case to the extent, and only to the
extent, that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by such Investor expressly for use
in connection with such Registration Statement or any post-effective amendment
thereof or any prospectus contained therein, or (z) any failure by such Investor
to comply with the prospectus delivery requirements (or the 1933 Act, the 1934
Act, or any other law, including, without limitation, any state securities law,
or any rule or regulation thereunder relating to the offer or sale of the
Registrable Securities pursuant to a Registration Statement) or any covenant or
agreement contained in the Securities Purchase Agreement or this Agreement; and,
subject to Section 6(c), such Investor will reimburse any legal or other
expenses reasonably incurred by an Indemnified Party in connection with
investigating or defending any such Claim as promptly as such expenses are
incurred and are due and payable; provided, however, that the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Investor, which consent shall not be unreasonably withheld or
delayed; provided, further, however, that an Investor shall be liable under this
Section 6(b) for only that amount of a Claim or Indemnified Damages as does not
exceed the net proceeds to such Investor as a result of the sale of Registrable
Securities pursuant to such Registration Statement.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Party and shall survive the transfer of the Registrable
Securities by the Investors pursuant to Section 9.  Notwithstanding anything to
the contrary contained herein, the indemnification agreement contained in this
Section 6(b) with respect to any preliminary prospectus shall not inure to the
benefit of any Indemnified Party if the untrue statement or omission of material
fact contained in the preliminary prospectus was corrected on a timely basis in
the prospectus, as then amended or supplemented.

 

c.                                       Promptly after receipt by an
Indemnified Person or Indemnified Party under this Section 6 of notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving a Claim, such Indemnified Person or Indemnified Party
shall, if a Claim in respect thereof is to be made against any indemnifying
party under this Section 6, deliver to the indemnifying party a written notice
of the commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses of not more than one counsel
for such Indemnified Person or Indemnified Party to be paid by the indemnifying
party, if, in the reasonable opinion of the Indemnified Person or the
Indemnified Party, as the case may be, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding.  In the case of an Indemnified Person, legal

 

11

--------------------------------------------------------------------------------


 

counsel referred to in the immediately preceding sentence shall be selected by
the Investors holding at least a majority in interest of the Registrable
Securities included in the Registration Statement to which the Claim relates. 
In no circumstance shall the Company be responsible for the fees of expenses of
more than one counsel for all Indemnified Persons.  The Indemnified Party or
Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or Claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or Claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its prior written consent, provided, however, that
the indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the prior written consent of the
Indemnified Party or Indemnified Person, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation.  Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made. 
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

 

d.                                      The indemnification required by this
Section 6 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
Indemnified Damages are incurred.

 

e.                                       The indemnity agreements contained
herein shall be in addition to  (i) any cause of action or similar right of the
Indemnified Party or Indemnified Person against the indemnifying party or
others, and (ii) any liabilities the indemnifying party may be subject to
pursuant to the law.

 

7.                                       Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that: (i)
no contribution shall be made under circumstances the maker would not have been
liable for indemnification under the fault standards set forth in Section 6,
(ii) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (iii) contribution by any seller of
Registrable Securities shall be limited in amount to the net amount of proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.

 

12

--------------------------------------------------------------------------------


 

8.                                       Rule 144A Information.  The Company
shall, upon request of any Investor, make available to such Investor the
information required by Rule 144A(d)(4) (or any successor rule) under the
Securities Act.

 

9.                                       Assignment of Registration Rights.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if:  (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act and applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.

 

10.                                 Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and Investors who
then hold at least a majority of the Registrable Securities.  Any amendment or
waiver effected in accordance with this Section 10 shall be binding upon each
Investor and the Company.  No such amendment shall be effective to the extent
that it applies to less than all of the holders of the Registrable Securities. 
No consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.

 

11.                                 Termination of Obligations.  The obligations
of the Company pursuant to Sections 3 and 4 hereof shall cease and terminate
upon the expiration of the Registration Period.

 

12.                                 Miscellaneous.

 

a.                                       A Person is deemed to be a holder of
Registrable Securities whenever such Person owns or is deemed to own of record
such Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the record owner of such Registrable
Securities.

 

b.                                      Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered:  (i)
upon receipt, when delivered personally; (ii) upon receipt, when sent by
facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be:

 

13

--------------------------------------------------------------------------------


 

 

If to the Company:

 

 

 

 

 

EPIQ Systems, Inc.

 

 

501 Kansas Avenue

 

 

Kansas City, Kansas  66105-1300

 

 

Telephone:

 

 

Facsimile:

 

 

Attention:

 

 

 

 

with a copy to:

 

 

 

 

 

Gilmore & Bell, P.C.

 

 

2405 Grand Boulevard, Suite 1100

 

 

 

 

 

Kansas City, Missouri  64108

 

 

Telephone:

816-221-1000

 

 

Facsimile:

816-221-1018

 

 

Attention:

Richard M. Wright, Jr., Esq.

 

 

 

 

If to Legal Counsel:

 

 

 

 

 

Schulte Roth & Zabel LLP

 

 

919 Third Avenue

 

 

New York, New York  10022

 

 

Telephone:

(212) 756-2000

 

 

Facsimile:

(212) 593-5955

 

 

Attention:

Eleazer Klein, Esq.

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

c.                                       Failure of any party to exercise any
right or remedy under this Agreement or otherwise, or delay by a party in
exercising such right or remedy, shall not operate as a waiver thereof.

 

d.                                      All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or

 

14

--------------------------------------------------------------------------------


 

proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

e.                                       This Agreement, the Securities Purchase
Agreement, the Notes and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement, the Securities Purchase Agreement, the Notes and the
instruments referenced herein and therein supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.

 

f.                                         Subject to the requirements of
Section 9, this Agreement shall inure to the benefit of and be binding upon the
permitted successors and assigns of each of the parties hereto.

 

g.                                      The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

h.                                      This Agreement may be executed in
identical counterparts, each of which shall be deemed an original but all of
which shall constitute one and the same agreement.  This Agreement, once
executed by a party, may be delivered to the other party hereto by facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

 

i.                                          Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

j.                                          All consents and other
determinations required to be made by the Investors pursuant to this Agreement
shall be made, unless otherwise specified in this Agreement, by Investors
holding at least a majority of the Registrable Securities, determined as if all
the Notes then outstanding have been converted to Common Stock without regard to
any limitations on exercises of the Notes.

 

k.                                       The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent and no rules of strict construction will be applied against any party.

 

15

--------------------------------------------------------------------------------


 

l.                                          This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

[Remainder of Page Intentionally Left Blank.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties have caused their respective signature
page to this Registration Rights Agreement to be duly executed as of day and
year first above written.

 

 

 

COMPANY:

 

 

 

EPIQ SYSTEMS, INC.

 

 

 

 

 

By:

/s/   Tom W. Olofson

 

 

 

Name: 

Tom W. Olofson

 

 

Title:

Chief Executive Officer

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties have caused their respective signature
page to this Registration Rights Agreement to be duly executed as of day and
year first above written.

 

 

BUYERS:

 

 

 

RIVERVIEW GROUP, LLC

 

 

 

 

 

By: 

/s/   Terry Feeney

 

 

 

Name:

Terry Feeney

 

 

Title:

Chief Operating Officer

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties have caused their respective signature
page to this Registration Rights Agreement to be duly executed as of day and
year first above written.

 

 

BUYERS:

 

 

 

SMITHFIELD FIDUCIARY LLC

 

 

 

 

 

By:

/s/   Adam J. Chill

 

 

 

Name:

Adam J. Chill

 

 

Title:

Authorized Signatory

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties have caused their respective signature
page to this Registration Rights Agreement to be duly executed as of day and
year first above written.

 

 

BUYERS:

 

 

 

OMICRON MASTER TRUST

 

By:  Omicron Capital L.P., as advisor

 

By:  Omicron Capital Inc., its general partner

 

 

 

 

 

By:

/s/   Bruce Bernstein

 

 

 

Name:

Bruce Bernstein

 

 

Title:

Managing Partner

 

20

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

Investor

 

Investor Address
and Facsimile Number

 

Investor’s Representative’s Address
and Facsimile Number

 

 

 

 

 

Riverview Group, LLC

 

666 Fifth Avenue, 8th Floor
New York, New York  10103
Attention:  Daniel Cardella
Facsimile:(212) 977-1667
Telephone: (212) 841-4100

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention:  Eleazer Klein, Esq.
Facsimile:  (212) 593-5955
Telephone:  (212) 756-2000

 

 

 

 

 

Smithfield Fiduciary LLC

 

c/o Highbridge Capital Management, LLC
9 West 57th Street, 27th Floor
New York, New York  10019
Attention:  Ari J. Storch

Adam J. Chill
Facsimile:  (212) 751-0755
Telephone: (212) 287-4720

 

 

 

 

 

 

 

Omicron Master Trust

 

c/o Omicron Capital L.P.
810 Seventh Avenue
39th Floor
New York, New York  10019
Attention:  Brian Daly
Facsimile:  (212) 803-5269
Telephone:  (212) 803-5263

 

 

 

21

--------------------------------------------------------------------------------